DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 8/6/2021, 03/29/2021 and 07/15/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with 
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory; a screen; and at least one processor coupled to the memory” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a memory; a screen; and at least one processor coupled to the memory” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with the target user, which amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 1 is not patent eligible.    
Claim 8 recites a method implemented on a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including 
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the computer system” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with the target user, which amounts no more than mere instructions to apply the exception using a generic computer system. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 8 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, claim 8 is not patent eligible.    
Claim 15 recites a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target 
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable medium” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “non-transitory computer readable medium storing executable sequences” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with the target user, which amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 15 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 15 is not patent eligible.    





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Yachin, Avital et al (PGPUB Document No. 20090187537), hereafter, referred to as “Yachin”.

Regarding claim 1, Chen teaches A computer system comprising: a memory; a screen; and at least one processor coupled to the memory and configured to (Chen, Fig. 1 and para 0237-0238 disclose a computer system with memory, display screen, hardware processor for executing instructions): 
query a user profiling system with a skillset provided by a requestor(Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. "); identify a target user based on results of the query, the target user associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
Chen teaches searching people by skillset but he does not explicitly teach identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Yachin teaches identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users (Yachin, Fig. 5 and para 0027,0029 disclose identifying a linking path between target user (Person C) with requesting user (Person A) via intermediary user (Person B) “PersonA performs a search via a search application that embodies the present invention. The search results will include PersonC's user profile from the social networking web site in addition to pictures of the sofa that she has for sale, and a description of the chain of social links connecting PersonA and PersonC via PersonB”); 
identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query (Yachin, element 130 of Fig. 5 discloses that search result network path (requestor “You” is connected to target user “Suzanne Morrison” via user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target user “Suzanne Morrison” email (icon) for sending message; here the examiner interprets “preferred communication channel” as a communication means that make available to be discover by search); 
and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path (Yachin, element 130 of Fig. 5 discloses that search result as a suggestion with network path (requestor “You” is connected to target user “Suzanne Morrison” via user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target user “Suzanne Morrison” email (icon) for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Yachin to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill 

Regarding claim 2, Chen and Yachin teach all the limitations of claim 1 and Chen further teaches wherein the at least one processor is further configured to: extract user features based on monitoring one or more of communications between the users, communication methods employed by the users, documents accessed by the users, and work activities of the users; create a database of the extracted user features(Chen, Fig. 2 and para 62 disclose user feature such as professional publications of user (i.e work activities of the users) are being extracted and being added to Profile Database 212 “identify multiple publications of the same individuals (210), synthesize the data and publications into candidate profiles with details relevant to helping users reach hiring decisions (211) and save them into a data repository (212).”; here the examiner considering “work activities of the users” as an extracted feature among other recited options); 
and apply machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).

wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).

Regarding claim 8, Chen teaches A method of connecting to users with requested skills comprising: querying, by a computer system, a user profiling system with a skillset provided by a requestor (Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. "); identifying, by the computer system, a target user based on results of the query, the target user associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further disclose in response to the query by skillset, target users that match with skillsets are identified and displayed ”The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
 identifying, by the computer system, a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identifying, by the computer system, a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and providing, by the computer system, a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Yachin teaches identifying, by the computer system, a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users(Yachin, Fig. 5 and para 0027,0029 disclose identifying a linking path between target user (Person C) with requesting user (Person A) via an associated user (Person B) “PersonA performs a search via a search application that embodies the present invention. The search results will include PersonC's user profile from the social networking web site in addition to pictures of the sofa that she has for sale, and a description of the chain of social links connecting PersonA and PersonC via PersonB”); 
identifying, by the computer system, a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query(Yachin, element 130 of Fig. 5 discloses that search result network path (requestor “You” is connected to target user “Suzanne Morrison” via their associated user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target user “Suzanne Morrison” email (icon) for sending message; here the examiner interprets “preferred communication channel” as a communication means which is available to be discover by search); 
and providing, by the computer system, a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path(Yachin, element 130 of Fig. 5 discloses that search result as a suggestion with network path (requestor “You” is connected to target user “Suzanne Morrison” via their associated user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target user “Suzanne Morrison” email (icon) for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Yachin to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users a details about how the target user can be reached/communicated.

further comprising: extracting user features based on monitoring one or more of communications between the users, communication methods employed by the users, documents accessed by the users, and work activities of the users; creating a database of the extracted user features (Chen, Fig. 2 and para 62 disclose user feature such as professional publications of user (i.e work activities of the users) are being extracted and being added to Profile Database 212 “identify multiple publications of the same individuals (210), synthesize the data and publications into candidate profiles with details relevant to helping users reach hiring decisions (211) and save them into a data repository (212).”; here the examiner considering “work activities of the users” as an extracted feature among other recited options); 
and applying machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).

Regarding claim 11, Chen and Yachin teach all the limitations of claim 9 and Chen further teaches wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).

Regarding claim 15, Chen teaches A non-transitory computer readable medium storing executable sequences of instructions to connect to users with requested skills, the sequences of instructions comprising instructions to (Chen, Fig. 1 and para 0237-0238 disclose a computer system with memory, storages, hardware processor for executing instructions): 
query a user profiling system with a skillset provided by a requestor(Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. "); identify a target user based on results of the query, the target user associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further disclose in response to the query by skillset, target users that match with skillsets are identified and displayed”The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
Chen teaches searching people by skillset but he does not explicitly teach identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Yachin teaches identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users(Yachin, Fig. 5 and para 0027,0029 disclose identifying a linking path between target user (Person C) with requesting user (Person A) via an associated user (Person B) “PersonA performs a search via a search application that embodies the present invention. The search results will include PersonC's user profile from the social networking web site in addition to pictures of the sofa that she has for sale, and a description of the chain of social links connecting PersonA and PersonC via PersonB”); 
identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query (Yachin, element 130 of Fig. 5 discloses that search result network path (requestor “You” is connected to target user “Suzanne Morrison” via their associated user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target preferred communication channel” as a communication means which is available to be discover by search); and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path(Yachin, element 130 of Fig. 5 discloses that search result as a suggestion with network path (requestor “You” is connected to target user “Suzanne Morrison” via their associated user “Morris Enfield”); further element 140 discloses a display of a preferred communication channel to target user “Suzanne Morrison” email (icon) for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Yachin to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users a details about how the target user can be reached/communicated.

Regarding claim 16, Chen and Yachin teach all the limitations of claim 15 and Chen further teaches wherein the sequences of instructions further include instructions to: extract user features based on monitoring one or more of communications between the users, communication methods employed by the users, documents accessed by the users, and work activities of the users; create a database of the extracted user features(Chen, Fig. 2 and para 62 disclose user feature such as professional publications of user (i.e work activities of the users) are being extracted and being added to Profile Database 212 “identify multiple publications of the same individuals (210), synthesize the data and publications into candidate profiles with details relevant to helping users reach hiring decisions (211) and save them into a data repository (212).”; here the examiner considering “work activities of the users” as an extracted feature among other recited options); 
and apply machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).

Regarding claim 18, Chen and Yachin teach all the limitations of claim 16 and Chen further teaches wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).

3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Yachin, Avital et al (PGPUB Document No. 20090187537), hereafter, referred to as “Yachin”, in further view of Srinivasan, Kumar et al (PGPUB Document No. 20210280195), hereafter, referred to as “Srinivasan”.

Regarding claim 3, Chen and Yachin teach all the limitations of claim 2 and Chen further teaches wherein the at least one processor is further configured to determine locations of the users for inclusion in the database (Chen, para 0148 discloses candidate location as gathered information “the content the system can gather includes but is not limited to:. ….. Resumes with job experience, location, contacts, and education”).
But they don’t explicitly teach and to determine organization chart relationships between the users for inclusion in the database.
However, in the same field of endeavor of identifying user activities by analyzing user data Srinivasan teaches and to determine organization chart relationships between the users for inclusion in the database (Srinivasan, para 0116 discloses identifying organization chart or hierarchical relationship between users “data identifying reasons for which the user communicates with other users, data identifying frequent contacts of the user, or data identifying an organizational hierarchy associated with the user.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the extraction of 

Regarding claim 10, Chen and Yachin teach all the limitations of claim 9 and Chen further teaches further comprising determining locations of the users for inclusion in the database (Chen, para 0148 discloses candidate location as gathered information “the content the system can gather includes but is not limited to:. ….. Resumes with job experience, location, contacts, and education”).
But they don’t explicitly teach and to determine organization chart relationships between the users for inclusion in the database.
However, in the same field of endeavor of identifying user activities by analyzing user data Srinivasan teaches and determining organization chart relationships between the users for inclusion in the database (Srinivasan, para 0116 discloses identifying organization chart or hierarchical relationship between users “data identifying reasons for which the user communicates with other users, data identifying frequent contacts of the user, or data identifying an organizational hierarchy associated with the user.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the extraction of 

Regarding claim 17, Chen and Yachin teach all the limitations of claim 16 and Chen further teaches wherein the sequences of instructions further include instructions to determine locations of the users for inclusion in the database (Chen, para 0148 discloses candidate location as gathered information “the content the system can gather includes but is not limited to:. ….. Resumes with job experience, location, contacts, education”).
But they don’t explicitly teach and to determine organization chart relationships between the users for inclusion in the database.
However, in the same field of endeavor of identifying user activities by analyzing user data Srinivasan teaches and to determine organization chart relationships between the users for inclusion in the database (Srinivasan, para 0116 discloses identifying organization chart or hierarchical relationship between users “data identifying reasons for which the user communicates with other users, data identifying frequent contacts of the user, or data identifying an organizational hierarchy associated with the user.”); 
.

Claim 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Yachin, Avital et al (PGPUB Document No. 20090187537), hereafter, referred to as “Yachin”, in further view of Fan, Jinliang et al (PGPUB Document No. 20070234102), hereafter, referred to as “Fan”.

Regarding claim 5, Chen and Yachin teach all the limitations of claim 1 but they don’t explicitly teach wherein the at least one processor is further configured to calculate connectivity costs associated with the links of the user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches wherein the at least one processor is further configured to calculate connectivity costs associated with the links of the user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Yachin into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 6, Chen, Yachin and Fan teach all the limitations of claim 5 and Fan further teaches wherein the at least one processor is further configured to calculate the connectivity costs based on one or more of a physical distance between the users, a measure of a working relationship between the users, and a measure of messaging frequency between the users (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances (which can be )  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”; here the examiner considering option “a physical distance between the users” for computing the cost of connectivity).

further comprising calculating connectivity costs associated with the links of the user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches further comprising calculating connectivity costs associated with the links of the user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Yachin into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 13, Chen, Yachin and Fan teach all the limitations of claim 12 and Fan further teaches further comprising calculating calculate the connectivity costs based on one or more of a physical distance between the users, a measure of a working relationship between the users, and a measure of messaging frequency between the users (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances (which can be )  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.” ; here the examiner considering option “a physical distance between the users” for computing the cost of connectivity ).

Regarding claim 19, Chen and Yachin teach all the limitations of claim 15 but they don’t explicitly teach wherein the sequences of instructions further include instructions to calculate connectivity costs associated with the links of the user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches wherein the sequences of instructions further include instructions to calculate connectivity costs associated with the links of the user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Yachin into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 20, Chen, Yachin and Fan teach all the limitations of claim 19 and Fan further teaches wherein the sequences of instructions further include instructions to calculate the connectivity costs based on one or more of a physical distance between the users, a measure of a working relationship between the users, and a measure of messaging frequency between the users (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances (which can be )  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.” ; here the examiner considering option “a physical distance between the users” for computing the cost of connectivity ).

Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Yachin, Avital et al (PGPUB Document No. 20090187537), hereafter, referred to as “Yachin”, in view of Fan, Jinliang et al (PGPUB Document No. 20070234102), hereafter, referred to as “Fan”, in further view of Schissel, Jason  et al (PGPUB Document No. 20170213179), hereafter, referred to as “Schissel”.

Regarding claim 7, Chen, Yachin and Fan teach all the limitations of claim 6 but they don’t explicitly teach wherein the at least one processor is further configured to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
wherein the at least one processor is further configured to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Yachin and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.

Regarding claim 14, Chen, Yachin and Fan teach all the limitations of claim 12 but they don’t explicitly teach further comprising identifying the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
further comprising identifying the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Yachin and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.

Regarding claim 21, Chen, Yachin and Fan teach all the limitations of claim 19 but they don’t explicitly teach wherein the sequences of instructions further include instructions to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
wherein the sequences of instructions further include instructions to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Yachin and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 US Patent No. US8984045 discloses identifying pre-existing user profile. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164